Citation Nr: 0729966	
Decision Date: 09/22/07    Archive Date: 10/01/07

DOCKET NO.  05-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 22, 2003, 
for the grant of service connection for HIV/AIDS, HTLVIII, 
and for dysphoric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and associate with 
the claims folder.  In December 2006, the Board remanded the 
claim for further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT


1.  The veteran was seen by a VA medical facility on January 
1, 2003, in the emergency room.  

2.  The veteran's testimony that he filed a claim while at 
the VA medical facility in January 2003 is credible.  

3.  Resolving doubt in the veteran's favor, the claims of 
service connection were filed on January 1, 2003.

3.  In response to the January 2003 claims, a letter dated 
May 12, 2003, was sent to the veteran notifying him of a 
compensation and pension examination for infectious diseases.  
This examination was scheduled for May 16, 2003 (prior to the 
RO's determined May 22, 2003 receipt of the claim).  


CONCLUSION OF LAW

An effective date of January 1, 2003, for the grant of 
service connection for HIV/AIDS,HTLVIII, and dysphoric 
disorder is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of July 2004 and December 2006, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
earlier effective date.  The letters specified what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the veteran did not initially receive notice as to the 
information necessary to assign an effective date in the 
event that the claim of service connection is granted.  The 
veteran initially filed a claim for service connection, it 
was granted, and awarded a compensable rating.  He was given 
a disability rating and an effective date.  However, he 
continued to disagree with the effective date provided, and 
was later notified of those elements as required by Dingess.  
Following the notice, the veteran and his representative have 
provided written and oral arguments in response to the notice 
provided.  Thus, the error did not affect the essential 
fairness of the adjudication. 

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA treatment records and a VA compensation and 
pension letter for examination dated May 12, 2003.  The Board 
remanded the claim in December 2006, and a list of all 
examinations and requests from 1991 to 2007 was also 
submitted by Hines VA Medical Center to the RO.  There are no 
known additional records to obtain.  A hearing was offered, 
and testimony was provided at a Travel Board hearing before 
the undersigned VLJ in July 2006.  As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with her claim.


II.  Earlier Effective Date


The veteran and his representative contend, in essence, that 
an effective date earlier than May 22, 2003, for the grant of 
service connection for HIV/AIDS, HTLVIII, and dysphoric 
disorder is warranted in this case.  It is maintained that he 
applied for service connection and provided the application 
to a satellite office at the VA hospital in January 2003.  
The veteran maintains that he has a letter scheduling him for 
a C and P examination prior to the date stamp on a subsequent 
application, and that letter scheduling him for an 
examination is proof that he applied for service connection 
prior to May 22, 2003.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2007).

In this case, the veteran says he initially filed a claim for 
entitlement to service connection for HIV/AIDS, HRLVIII, and 
dysphoric disorder in January 2003.  A review of the record 
shows that the veteran was seen and treated on several 
occasions in January 2003, initially on January 1, 2003, for 
diarrhea and gastric complaints.  Although no application was 
ever located indicating that the veteran applied for service 
connection benefits at that time, the veteran has 
consistently claimed that his application for compensation 
was completed and submitted in January 2003.  During his 
July 2006, Travel Board hearing, the veteran again asserted 
that he filed a claim while at a satellite office located at 
a VA medical facility.  He stated that he periodically 
checked with the compensation and pension office, and was 
told not to expect the claim to move through the system 
quickly.  He also testified that he gave it time, and that he 
received a letter dated May 12, 2003, scheduling him for a 
compensation and pension examination on May 16, 2003.  

Although there is an application for service connection 
benefits dated May13, 2003, and dated stamped as received in 
the RO on May 22, 2003, the veteran's testimony that he filed 
a claim in January 2003, is credible as he was scheduled for 
a VA compensation and pension examination prior to the May 
22, 2003 receipt of the additional claim.  The Board remanded 
the instant claim in December 2006.  The remand requested 
documentation from the Hines VA Medical Center as to the 
dates of examinations scheduled and the disabilities to be 
examined.  A running list was received by the RO in that 
regard and showed that the veteran was scheduled for a 
compensation and pension examination for May 16, 2003.  The 
records show that the veteran was scheduled for an infectious 
disease examination.  The letter informing him of the 
examination was dated May 12, 2003.  Although the application 
that the veteran allegedly filed in January 2003, was not 
located, it is clear that the veteran applied for benefits 
prior to May 22, 2003.  Both the date of the letter and the 
scheduled compensation and pension examination were prior to 
the May 22, 2003 claim as found by the RO.  

The evidence clearly shows that claims of service connection 
were filed prior to May 22, 2003.  The evidence shows that 
the veteran was scheduled for a VA compensation and pension 
examination for infectious disease prior to May 22, 2003.  
The veteran has consistently asserted and has testified under 
oath that he filed claims of service connection in January 
2003 at a satellite compensation and pension VA office which 
was located at a VA medical facility.  The Board finds the 
veteran's assertion of filing his claim in January 2003 to be 
credible.  The evidence substantiates that he was seen in the 
emergency room at Hines VA Medical Center on January 1, 2003.  
Finding all reasonable doubt in the veteran's favor, the 
Board finds that the claims of service connection were filed 
on January 1, 2003.  Thus, an earlier effective date of 
January 1, 2003, is assigned for the award of service 
connection for HIV/AIDS, HTLVIII, and dysphoric disorder.   


ORDER

An earlier effective date of January 1, 2003, for the award 
of service connection for HIV/AIDS, HTLVIII, and dysphoric 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


